UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM12b-25 NOTIFICATION OF LATE FILING (Checkone): r Form 10-KrForm 20-FrForm 11-KxForm 10-QrForm 10-DrForm N-SAR r Form N-CSR For Period Ended: October 31, 2012 rTransition Report on Form 10-K rTransition Report on Form 20-F rTransition Report on Form 11-K rTransition Report on Form 10-Q rTransition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION NYC Moda Inc. Full Name of Registrant . Former Name if Applicable 547 N. Yale Avenue Address of Principal Executive Office(StreetandNumber) Villa Park, IL60181 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant toRule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K,Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The compilation, dissemination and review of the information required to be presented in the registrant’s Form 10-Q ended October 31, 2012 has imposed time constraints that have rendered timely filing of the Form 10-Q impracticable without unreasonable effort and expense. PART IV — OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Zhenxing LIU 011-86- 139-36627620 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). YesxNor (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof ? YesrNox If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. NYC Moda Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 17, 2012 By /s/ Zhenxing LIU Name: Zhenxing LIU Title: Chairman, Chief Executive Officer and President (principal executive officer) & Chief Financial Officer (principal financial officer and principal accounting officer)
